Title: To James Madison from William Eaton, 12 September 1802
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 12. Sep. 1802.
					
					In former communications I have had the honor to suggest to the department of State that 

when these regencies prevail on a tributary national Agent to state a demand to his Gov. they raise an 

assumpsit on this compliance.  I have consequently been uniform in refusing to state their demands.  

Steady to this resolution I now refuse to write for a thirty six gun frigate.  The Bey has therefore 

condescended to write himself; but he conceived a project intirely original to finesse me into his 

views, which was that I should make  a  form of the letter which he would send the President 

under his signature: it would thus become my act, and of course, on their mode of resoning, a promise. 

 This I refused.
					At the palace on the 29. ult. argument was drawn from treaty compact and our late delivery of 

regalia to discourage this demand.  I asked the minister, If he was not ashamed to make the demand 

after having received such valuable presents from the UStates, and so lately?  He answered in substance—“The presents already received were mere peace  stipulations, which ought to have been delivered 

years ago.  We have forborne with you on account of assurance of the Agents of your government that 

they were always on the way.  It is six years since your peace negociation was begun.  We expected 

full payment in a year.  You came out with nothing.  More than three years have elapsed since you 

finished the negociation.  We allowed you six  months to bring forward the regalia.  We have waited 

more than thirtysix.  After so long delay we have received payment for your peace.  But you 

have made us no consideration for this forbearance: nor have we hitherto received any evidence of the 

veritable friendship of the Prince of America, notwithstanding the repeated amicable intimations we 

have given him that such an expression of his sincerity would be agreeable to us.  We shall expect a 

different answer to this request.  His Excellency, my master, is a man of great forbearance; but he 

knows what steps to take with the nations who exhaust his patience with illusive expressions of 

friendship—as you have learnt from the Danes, Spaniards, and others.  Don’t you see the Spanish King 

has changed his Consul at the demand of my master?  You may experience the same disgrace.  We shall 

expect therefore that you will give us your influence to obtain us a frigate; though we have much 

reason to believe you rather discourage your Prince from listening to our solicitations.  And should a 

rupture happen and he be made acquainted with your neglect of duty, he must impute 

the cause to you alone!”
					To which I answered—Let the Bey write the President.  He can undoubtedly state his pretensions 

with more perspicuity than I can.  I shall take care to give his letter conveyance.
					On the 2d. inst. my drogoman was at the palace.  The demand that I should form the project 

of a letter was reiterated.  I had directed him, in case this subject should be revived to tell the Bey 

decidedly I would not write neither directly nor indirectly.  He did so.  The Minister said “It is what all the 

tributary Consuls do—and the American is in an error if he thinks to break our established customs!”  

He directed the Drogoman to tell me, the Bey would see me at the palace on the 4th.  Accordingly 

on the fourth I rendered myself there.  The Bey referred me to the Minister.  I waited on him in his 

private chamber.  After some interlocution, he demanded, in an imperious tone, a form of a letter to 

the President  I asked again, on what pretext he founded his claim for a frigate and why he so 

strenuously insisted on my forming the letter?  “I have already explained the grounds of our claim” Said 

he. “We must have this expression of friendship, as you have given the Dey of Algiers.  My master is 

afflicted that your Prince does not show him as much friendship as he does the Dey!  And he will have 

you write because it is customary (usánza)  Besides he don’t know what stile would be agreeable to 

your master.  You therefore must form the letter in a stile to please him and to insure our object.”
					I said I thought the idea somewhat singular that the Bey of Tunis, who corresponded with all 

the Princes of Europe, should find any difficulty in framing a letter to the President of the 

UStates.  Besides, this would not be the first time he had written him.  “To no purpose” interrupted 

the Minister “and we will now try the efficacy of your composition.” Not on this occasion said I: if 

the Bey writes I shall send the letter.  If not it will spare me the trouble.  “He will write,” said the 

Minister, irritated, “and in the English language, that we may be understood.  We fancy you don’t 

understand our letters in a foreign language!  And ordered the Dragoman to come on the 7th. and 

receive the letter “Which,” said he to me “you will send off by your Ship express!”
					On the 7th. the Dragoman was at the palace.  The letter was written—but being read to the Bey 

did not please him.  The Dragn. ordered to call on the 9th.  Called on the 9th.  Ordered to call 

the 10th.  Called the 10th. and at 1/2 past 11 a.m. returned with the Bey’s letter, inclosure D.
					There can be little doubt that this demand of the Bey has for its object a pretext of rupture, in 

case circumstances should encourage his hope of plunder or of greater concessions.  He certainly 

cannot be stupid enough to suppose it will be yielded him.  He is penetrating and subtile as he is 

avaricious; and has generally the address to cover his designs till the moment of       aiming his blow:  witness the 

surprize of the Danes in 1800.  Whatever may be his disguise of friendly expressions his latent views 

are not concealed by the dissimulation.  He certainly starved Mahamet Bashaw out of his kingdom to 

force him into the hands of his brother.  I once thought him partial to the exile—and still believe him 

personally so: but state policy has outweighed individual attachment.  These regencies, though always 

jealous of and freequently bickering with each other, are one in principle, interest and pursuit; and, of 

course, either openly or covertly allied in their measures against the Christian nations who furnish them 

tribute or booty.  We find that their arrogance increases in proportion to the moderation of the nations 

they dare insult, and their exactions to our manifestations of a desire to cultivate their friendship: And 

not without reason—for they have no need of our friendship.  We have of theirs.  They will therefore set 

their own price upon it.  This Bey is sore under the uniform refusal to grant passports to Tripoli for his 

merchantmen, as well as other refusals.  He cannot brook resistance of this kind, not being accustomed 

to it.  And, though he has too much good sense to make this an argument to justify outrage, it may 

stimulate to the procedure.  I might, indeed, as well have yielded in this point; for the blockade has 

formed little or no impediment to their intercourse.
					On the 5. inst. the Constellation hove to in the road of the Goulette, with an Amn. jack at fire 

top gallant mast head, signal to speak the Consul; being at the Goulette, I answered the signal from the 

Gloria and embarked in her boat to go on board—but before I reached the frigate she filled and stood 

out to sea.  I saw her boat pass alongside the french Admiral; and finding it impossible to come up with 

her, I went on board the Adml. where I received the letter of which Enclosure A. is a copy—and from 

which it will appear that the coast of Tripoli is now totally abandoned by our ships of war.  Thus ends 

the expedition of 1802!  I am in opinion with Captain Murray, that to  keep  up  the  blockade, in 

the manner it has been kept up, is of no avail.  But to abandon the coast at discretion seems to be 

going farther discretionarily than the Captain’s former cautious movements would lead us to expect 

from him.  The circumstance however furnishes additional evidence of the accuracy of my uniform 

opinion that our  present  mode  of  warfare  is  not  sufficiently  energetic.  The idea of 

“giving security to our trade by frequent convoy” will be found as unavailing as the blockade.  Our 

merchantmen, impatient of long delay, will hazard themselves at sea; and the enemy, finding no 

impediment before his port, will become more enterprizing.  But if this mode of protecting our 

commerce should be found in some measure, to avail, its expence must increase in proportion to the 

increase of our commercial adventurers and the number of our enemy and its duration would be infinite.  

Would it not be more safe and less expensive to buy a peace and at once subscribe to tribute at the 

discretion of these piratical chiefs than to rely on this precarious mode of defending against their 

outrage?  But are the Government and people of the UStates prepared for this abasement!
					On the 8th. 3 oclock p.m. The Constellation again appeared, and hove to in the road of the 

Goulette, signal as before to speak the Consul.  Assured that she would not come to anchor—and 

fearing that the delay of going to the palace for the Bey’s permission to go on board (no Consul can 

pass the castle of the Goulette without it) might exhaust her patience, I hastened to the Goulette, 

bribed the Commandant of the Castle, and pushed off for the frigate—met her boat with an officer about 

cannon shot from the shore—found she wanted nothing particular of me—and returned and passed the 

night with the Danish Consul at his garden on the ruins of Carthage.  Next morning at daybreak, to 

cover the corruption of the Commandant of the Castle, sent my Dragoman to the palace to ask the Bey’s 

permission to go on board.  He sent the ushery with this message “Tell the American Consul I 

will not suffer the ships of war of his nation to cruise in my harbor.  If they enter here they shall 

anchor, their commanders come ashore, according to custom let me know their object and their 

wants—and pay me and the neutrality of my port the respect due to a sovereign!”
					I returned the message “Tell the Bey I pledge my personal responsibility for the observance, on the part 

of our commanders of the neutrality of his port. And when he will pay our ships of war the same 

respect as those of other nations in amity I will always be responsible that the civilities shall be 

reciprocated.  But so long as he refuses the usual salute to our flag, and with holds the customary 

present of provisions to our ships of war, as has hitherto been the case, if he expects gratuitous 

compliments he must be disappointed.  I would take care never to invite another Commander on shore 

until I should have assurance that he would receive the distinctions usually shown those of other 

sovereign powers in friendship with him.  In the mean time our ships of war would cruise on his 

coast and look into his ports whenever circumstances rendered it expedient.  If he wished to know their 

	object it was their enemy (there was then an enemy cruiser in port) and as to their wants I wished 

he would not suffer his feelings to be too much interested about them.  But if he felt himself hurt at not 

receiving the usual national respect from them, I would enter with him, in person, into a discussion on 

the subject whenever he was disposed to do it on principles of reciprocity.
					On delivery of the regalia from London last spring I proposed some alterations in the treaty; 

particularly the articles of duty and salutes.  The Bey asked me if  I  was  authorized  to  enter 

upon  such  a negociation?  It was an embarrassing question.  I told him I knew the will of my Gov. 

on the subject, and only wished to enter upon it provisionally.  “I am satisfied with the treaty as it is” 

said he “and if your Government be dissatisfied with it, why not furnish you with powers to revise it?”  

The minister observed—“If your treaty is to be renewed, so are your peace presents.  We never write 

treaties anew on other terms!”
					A year ago there was a prospect that commercial considerations would have some influence in 

this measure.  The french are now in our way.  They are binding these regencies to conditions which 

will secure to themselves the exclusive Commerce of this Country.  They pay 3 P. ct. on importations, 

calculated on an old tariff of about 100 P. ct. below the present prices current.  We by treaty, pay 10 P. 

ct. ad valorem.  The translated copy, however, says six.  The translation into English is erroneous: or 

the french copy was incorrect.  It is ten  per  cent in the original.  This however is not a very 

weighty matter: the commerce of the UStates with this country will never be likely to become an object: 

These people flatter themselves of profiting of our commercial enterprizes on easier terms.
					Enclosure B. is duplicate of a letter from Cap. Murray of 18. Aug. original of which I recd. 2d. 

inst. by which it will appear that notwithstanding he differed  much  with  regard  to  my 

ideas on the project with Mahamet Bashaw when at Gibraltar, he has at length come into the General 

measure and taken the most direct steps to defeat the object.  He certainly could not have attentively 

read my dispatches of 4th. April, on which he decided 10th. May, or he could have perceived that all my 

exertions went to impede the Bashaw from going to Derne: but he has offered to carry him thither in 

the Constellation.  It is singular that the Capn. should not have apprehended that the circumstance 

alone of the Bashaw’s going to that place in an enemy’s frigate would excite a just suspicion of 

treachery!  Besides, Derne, I believe, is a fortified town; and had the Bashaw accepted the Captain’s 

Courtesy the frigate would have been seized in port.  If the Bashaw proceed to Derne he will certainly 

be put to death—and he must proceed, as a dernier resort, being destitute of supplies, except he 

received my letter of 6. Aug. which I fear will be too late, as the brig which carried it had not arrived on 

the 23d. and the Bashaw being about to depart in an English brig on the 25th.  It is to be feared 

therefore this project will be lost.
					Though the captain’s letter is evidence of a conviction of the error of his judgement, passed 

on this measure at Gibraltar, it conveys no thing to remedy the mischief resulting from that decision—neither as it regards national nor individual interest nor character.  If his weakness has blasted all the 

expectations I had formed from the project as it respected the former—his Compliment of respect  for 

my  unwearied  zeal  to  serve  my  Country is not sufficient indemnity for the injuries done 

the latter.
					The enclosures C. are depositions which I took two days after receiving Cap. Murray’s letter of 

18. Aug.  They place his declarations relative to taking the Gloria’s men in a doubtful point of view.
					From the document I have had the honor to forward to the department of State since 24 June 

it will appear that since the arrival of this Commander in the Mediterranean he has taken steps 

tending to defeat measures calculated to distress the enemy and effect an honorable and secure peace 

to the UStates; countenanced conduct tending to encourage sedition and mutiny in the merchant 

vessels of the UStates; neglected his duty in suffering all vessels to pass unvisited from Gibraltar to 

this place; and, finally, abandoned his post before the enemy without orders, and thereby left the coast 

clear for the departure of cruisers of any force and for the entry of all prizes they may make, to the 

disgrace of the arms and prejudice of the interests of the UStates.
					I do not draw these conclusions to be used as information against Captain Murray; but 

rather to show that we need of more of that species of commanders here whom he terms mad-men 

such, for example, as Truxton, Shaw, Sterret.
					When our squadron first appeared in this sea every thing seemed favorably situated to assist 

our coercion.  The enemy’s chief naval force was at sea.  His admiral blocked at Gibraltar.  His 

batteries in no state of defence—no soldiers at hand to man them—and scarcely a sentinel on their 

ramparts.  He was panic struck at the appearance of an American Squadron—and disheartened at the 

discipline one of his principal corsairs recd. from Cap. Sterret and equally disturbed that several of 

his influential subjects merchants of Tripoli, and fifty five of his turkish soldiers had fallen into our 

hands.  Had Commodore Dale kept his prisoners and laid his two frigates before the enemy’s castle 

the Bashaw would have yielded to reasonable terms: the clamors of his subjects would have compelled 

it.  The occasion was lost!  Every exertion was now made to get possession of the admiral.  This project 

failed—and the coast was abandoned by our ships of war.   A stratagem was next resorted to in order to 

excite a division in the enemy’s country.  His brother, the rightful Bashaw, was secured in our interest, 

and his exertions used to effect this object.  The project promised every thing—Till at length, starved 

out of this regency, no succour from abroad, and compelled to seek subsistence elsewhere, the Bashaw 

was compelled to close with an illusive proposition of the usurper of accepting in his own regency a 

subordinate government.  The moment now arrived when an exertion was necessary, equally hazardous 

and uncertain—an exertion, which, though presumptive, indeed and requiring some address and 

perseverance to save both the Bashaw and the object, succeeded—to a certain degree, as has been 

detailed.  But this project is finally lost also.  It has been sacrificed to a punctilio—or disconcerted 

through weakness.
					During these transactions the enemy has gained more than a year to strengthen himself at 

home—to attach allies to his cause abroad—and to fortify his arrogance by capture of our citizens!  

And what have we acquired?  National contempt!  We must now, as it were, begin the war anew under all 

the embarrassments to which our lenity and moderation have subjected us.  Or we must subscribe to a 

peace which will entail on posterity eternal humiliation and unlimited pecuniary sacrifices.  Is this 

recapitulation too plain?  It is nevertheless too true!
					On the 28th. ult, at evening, anchored before the castle of the Goulette two french line of 

battle ships; and a sloop and brig of war, from Algiers, having settled the differences with that regency 

	á  l’aimable!  But though the “Potent Dey” was greatly humbled by the french he is left intire in all 

his resourses to humble smaller nations.  This we apprehended would be the result of that altercation.
					On the 31. the Admiral and suit had audience with the Bey, by whom he was presented with a 

golden-mounted sabre studded with diamonds, value 800 Venitian Sequins—about 2160 dollars.  Same 

day proclamation issued from the palace That  no  turk  insult  a  Frenchman  on  pain  of 

death!  At evening sunday subaltern officers of the squadron were taken up, unarmed, in the 

street by four turkish armed watchmen, who attempted to conduct them to the watch house, it 

being a late hour.  The frenchmen fell upon them by main  force; and, being greatly superior in 

number, disarmed and made them prisoners in turn.  The turks fell under the penalty of the 

proclamation, though manifestly doing their duty.  But by the interference of the Admiral they were 

reprieved.  When shall we see these distinctions paid to an American squadron!
					On the 2d. inst. the Minister gave a splendid dinner to the Admiral and officers of the 

squadron at the Bey’s garden, and on the 5th. the compliment was reciprocated on board the admiral.
					The object of the french mission here has not wholly transpired.  Conjecture says it is to 

demand indemnity of the Bey for two frigates and a brig of war together with nine merchant vessels 

captured under the guns of his castle by the British Admiral Waldergrave on the 9th. March 1796—the 

liberation of one hundred and fifty Sardinian slaves, descendants from Piedmont—with some other 

reclamations of less magnitude.  Whatever is demanded will be yielded. And the Bey will indemnify 

himself by exactions from the Tributary nations.  But a most important article of this convention, as it 

affects us, is that the flag of the Italian and Ligurian republics shall be free!  I am told the same article 

is yielded to by Algiers.  This deprives the regencies of a grand source of plunder.
					The Danes have renewed their peace again this summer with the Bashaw of Tripoli for twenty 

thousand dollars prompt payment and five thousand annually.  A mere trifle: but it is tribute!  The 

stipulation will be valid till the Bashaw shall disembarrass himself of his actual enemy, no longer!
					By copies of Mr. Nissen’s letters of 16. & 24. ult. herewith enclosed, it appears that the Dane 

has made it an article of treaty that their Consul  shall  not  interfere  in  the 

American affairs.  This is in direct opposition to the assurances given us by his Danish Majesty, by a 

letter from the Board of Barbary affais addressed to me by his Majesty’s order from Copenhagen July 

11. 1801—Copy of which I have had the honor to forward to the department of State.  The same 

document shows that this is a project concerted with a view of placing the affairs of the UStates at 

Tripoli under the influence of an Algerine  Jew and a Spaniard!  And this without admitting the 

Government of the United States a voice in the nomination of these Mediators!  It shows also that 

Mr. OBrien is in the project.  But it is remarkable that none of his arrangements proposed to the 

Bashaw of Tripoli and communicated through the Algerine Jews, Azulai at Tunis and Farfarra at Tripoli, 

have been signified to our Agent there nor to this Consulate.  I believe there can be no doubt that the 

Jews at Algiers influenced the rupture with Tripoli with a view of getting Mr. Cathcart out of the 

Country.  They now wish to have the merit of effectuating an accommodation, probably with a view of 

keeping out of it.  Both Farfarra and DeSouza (the Spaniard) are known enemies to Mr. Cathcart.  How 

long will Government suffer foreigners, whose interests are so much opposed to those of the UStates as 

these, to intermeddle with our affairs?
					It seems this Bey expects I shall execute his order of sending the ship Gloria to America with 

his letter, as it was accompanied with his passport of safe conduct for one year, but conditioned that 

she proceed directly to America.  Be the consequence what it will I shall not yield this point; but shall 

send her to Leghorn for sale: but that no time may be lost in communicating the Bey’s intentions to 

Govn. I have desired Capn. Bounds to proceed directly to the seat of Govn. and deliver the letter from the 

Bey with which he is charged.  I have taken this expedient, in case the Bey should quarrel with me for 

not sending the ship, that I may silence him by saying that I have ordered the Captain to proceed by the 

most expeditious rout.  With this view I have desired our commanders to assist his passage.  Should he 

arrive safely it will be reasonable that he should receive a compensation.
					I really do not know what measures to adopt to meet the exactions, importunities and 

arrogance of these people.  If my resistance should influence a rupture I am apprehensive I may incur 

the disapprobation of my country.  If I should yield to their instances I am conscious I should merit it.  I 

have the honor to be with the most perfect respect, Sir, your most Obedt. very humble servant
					
						William Eaton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
